Labauve, J.
This suit is brought on a promissory note for §1,314 40, dated 14th November, 1860, payable four years after date, with interest from maturity. .
The defendant made a special defence, and in substance alleged that the note sued upon was given without a legal consideration; that in October, 1860, the commercial firm of T. Waterman & Bro., of which he was a member, being embarrassed and unable to meet their liabilities in full, compounded with all the creditors thereof, whereby the said creditors agreed to receive in full payment seventy-five- per cent, on the dollar, payable by thirds, in one, two and three years, from November, 1860; that said plaintiff agreed to the compromise, and held notes to the amount of §5,230 50; that under the agreement, the sum coming to said plaintiff was §3,922 63, and the said firm gave its three several notes, each for §1,307 88, dated November, 1860; that although the said plaintiff had signed the said agreement and accepted the said notes in full discharge, yet, with a view of perpetrating a fraud and of obtaining an illegal preference, compelled said firm to give a fourth note, the one now sued-on, before he would sign said agreement and compromise. He prayed to be dismissed, with costs.
The District Court, after hearing- the evidence, gave judgment for defendant, and the plaintiff took this appeal.
The three notes executed pursuant to the compromise were produced in evidence by defendant, as well as the original notes. The plaintiff introduced the note sued on. ^
The following document was received in evidence:
New Orleans, 14 Nov. 1860. i
Note of §1,314 40 given to T. D. Weaver-, at four years, from 14 November, 1860. This note is given in consideration of T. D. Weaver signing T. Waterman & Bros.’compromise of seventy-five cents on the dollar, payable in one, two and three years; and it is understood that, if all parties do not sign the compromise, and he is compelled to go into Court and surrender and sue for respite, then the note of §1,314 40 is null and void.
(Signed)
T. D. Weaver.
*242The note sued upon is the one described and alluded to in the above document. We are of opinion that our learned brother below has made a proper application of the law to the ease, and that defendant has clearly-made out his defence. Slidell v. Pritchard, 5 R. 105; Morgan v. Nye, 14 A. 30.
Judgment affirmed, with costs.